Case 1:17-cv-08816-LTS-SLC Document 86-1 Filed 05/26/20 Page 1 of 2




                     EXHIBIT D
                           Case 1:17-cv-08816-LTS-SLC Document 86-1 Filed 05/26/20 Page 2 of 2


              Pay Statement: 2017 - 43 - 1

               Philips Bryant Park       Period Beginning Date Pay Date                     Co.      Clock       Home Dept
                                         10/14/2017               10/26/2017                MYX      HF          160140

                                         Period Ending Date       WGPS Advance Pay Date     File#    Number      Worked In Dept
                                         10/20/2017                                         200112   00430050    160140




I             Gross Pay

                Regular                               Rate: 20.7800                       Hours: 40.00
                                                                                                                      $ 831.20

                                                                                                                           $ 831.20

        Ill
              Taxes                                                                                                       $ 106.45

                Federal Income Tax                                                                                          $ 11.21

                Social Security                                                                                             $ 47.59

                Medicare                                                                                                    $ 11.13

                State Worked In: New York             Code: NY                                                              $ 20.51

                SUI/SDI: New York (Taxing}            Code: 19                                                               $ 0.60

                Locality Worked In: City Tax          Code:0022                                                             $ 15.41


              Deductions                                                                                              $ 174.39

                E - DENTAL                                                                                                   $ 3.60

                K - 401K                                                                                                    $ 99.74

                PFL - NY Pd Fam Leave                                                                                        $ 1.05

                R - TRANSIT                                                                                                 $ 60.00




I
                S - Meal Allowance                                                                                          $ 10.00
    I
              Take Home                                                                                               $ 550.36

                CHECKING                                                                                                  $ 550.36




                                                                                                                DEF010525
